DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-13, in the reply filed on February 11, 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2022.

Claim Objections
Claims 1 and 6-11 are objected to because of the following informalities:  
In claim 1, in the last line, the limitation –plurality of independently-adjustable --- should be inserted before the word “radio-frequency” for consistency purposes. 
In claim 6, in line 2, it is suggested that the limitation --- of the plurality of independently-adjustable radio-frequency applicator elements --- be inserted after the word “element”.  

In claim 8, in line 1, the limitation –plurality of independently-adjustable --- should be inserted before the word “radio-frequency” for consistency purposes. 
In claim 9, in line 1, the limitation –plurality of independently-adjustable --- should be inserted before the word “radio-frequency” for consistency purposes. 
In claim 10, in line 1, the limitation –plurality of independently-adjustable --- should be inserted before the word “radio-frequency” for consistency purposes. 
In claim 11, in line 1, it is suggested that the limitation “applicator element” be replaced with the limitation ---each radio-frequency applicator element of the plurality of independently-adjustable radio-frequency applicator elements --- be inserted after the word “element”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the energy" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 1, the preamble sets forth “A method for providing an image of a subject by utilizing an array of transmission elements in an imaging system”.  However, the body of the claim makes no mention of providing an “image”, utilizing an “array of transmission elements” or an “imaging system”, thereby rendering the claim indefinite as it is unclear as to how the purpose set forth in the preamble is carried out. Note that the body of the claim does refer to “an ultrasound image”, “a plurality of…radio-frequency applicator elements” and an “ultrasound apparatus”; however, it is unclear as to whether these elements respectively correspond to the “image”, “array of transmission elements” and “imaging system” as set forth in the preamble or are referring to a different respective image/elements/imaging system.  
With regards to claims 1-4, 6 and 13, it is unclear as to whether the limitation “adjusting parameters of a plurality of…” set forth in the first line of the respective claims is referring to the same adjustment of the parameters set forth in line 7 of claim 1 or referring to a different adjustment.  For examination purposes, Examiner assumes the former and suggests that the limitation instead refer to –adjusting the parameters …---.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US Pub No. 2008/0071172) in view of Nan et al. (“Beamforming Microwave-Induced Thermoacoustic Imaging for Screening Applications”, 2018), as cited by Applicant, and Rutt et al. (US Pub No. 2016/0128574). 
With regards to claims 1 and 13, Bruck et al. disclose a method for providing an image of a subject by utilizing an array of transmission elements in an imaging system, the method comprising:
generating an ultrasound image of the subject with an ultrasound apparatus (i.e. “standard ultrasound system and probe”) (paragraphs [0101], [0105], referring to obtaining a standard 2D ultrasound image);
identifying a body anatomy (i.e. “suspicious area”, “anatomical site of interest”) from the ultrasound image (paragraphs [0102], [106]-[0107], [0119], referring to bringing the suspicious area into the region marked as the laser target area, which would require identifying a body anatomy/target and further referring to bringing the laser focus to the 
adjusting a focal region of a radio-frequency applicator element to optimize the energy delivery and uniformity of illumination of a thermoacoustic stimulus in a specific region of interest and minimize the thermoacoustic stimuli outside of the specific region of interest (paragraph [0034], referring to the electromagnetic source being selected from a group of sources such as laser, microwave or radiofrequency; paragraphs [0028], [0048], referring to guiding a laser beam focused to a predetermined position; paragraphs [0105]-[0107], referring to the laser focus being brought to the anatomical site of interest by manipulating the ultrasound probe and attachment assembly, wherein slight misalignments between the overlaid optoacoustic signal on the real time ultrasound image and the laser focus position are corrected by further manipulating the ultrasound probe and attachment assembly, wherein said adjustments/manipulating of the laser focus which stimulates the thermoacoustic stimuli would result in optimizing the energy delivery and uniformity of illumination of a thermoacoustic stimulus in a specific region of interest (i.e. “anatomical site of interest”) and minimize thermoacoustic stimuli outside of the specific region of interest); and 
performing, by a processor, a thermoacoustic measurement of the subject utilizing the radio-frequency applicator element (paragraphs [0022]-[0023], referring to the combination of ultrasound imaging with thermoacoustic imaging which provides information regarding optical and thermal properties of tissue; paragraphs [0103], [0107]-[0109]).

However, Bruck et al. do not specifically disclose that the focal region is adjusted by adjusting parameters of a plurality of independently-adjustable radio-frequency applicator elements.
Further, Bruck et al. do not specifically disclose that their method comprises matching the body anatomy with at least one body model of a plurality of body models, wherein the adjustment of the parameters is “based upon at least one matched body model”.

Nan et al. disclose a beamforming microwave-induced thermoacoustic (TA) imaging system for screening applications, wherein multiple applicators focuses the radiofrequency (RF) energy to the target location in depth and enhances TA signal generation, thereby lowering the peak-power requirements of the solid-state RF power amplifier (PA) (Abstract; pg. 1, right column, last paragraph – pg. 2, left column, top paragraph).  The method reduces surface heating at the skin interface by distributing the excitation RF power from multiple transmitters rather than a single high-power element and control the RF focal point across the target region by tuning the phase of each channel (Abstract; pg. 1, right column, last paragraph – pg. 2, left column, top paragraph).  A conformal array of high-power RF applicators (i.e. “plurality of independently-adjustable RF applicator elements”) with phase control (the phases (i.e. parameters) of the RF applicators are adjusted to optimize the energy delivery in a specific focal region, thus minimizing thermoacoustic stimuli outside the focal region) to improve signal generation at depth (pg. 3, left column, 2nd paragraph; pg. 4, right column, 2nd full paragraph, referring to focusing the RF energy at specific locations by finding the optimal phases, respectively (and thus individually) for different channels; pgs. 5-6, Sections C and D; Table I). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the radio-frequency applicator element of Bruck et al. to instead comprise a plurality of independently-adjustable radio-
However, the above combined references do not specifically disclose that their method comprises matching the body anatomy with at least one body model of a plurality of body models, wherein the adjustment of the parameters is “based upon at least one matched body model”.
Furthermore, with regards to claim 13, the above combined references do not specifically disclose that the adjustment of the parameters is based further upon the at least one matched body model.
Rutt et al. disclose an imaging method comprising an optimization algorithm for providing optimized RF excitation pulses, wherein a body type anatomy is determined from an image and the anatomy is matched with a single closely-matched body model from a library of body models, RF excitations pulses are determined using the matched body model and imaging is performed on the subject using the determined excitation pulses (paragraphs [0003], [0019]-[0020], [0128], [0134]-[0139]; Figure 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined 
With regards to claim 2, Nan et al. disclose that adjusting parameters of a plurality of independently-adjustable radio-frequency applicator elements comprises steering a beam from a first location to a second location based on the body anatomy (pg. 1, right column, last paragraph-pg. 2, left column, top paragraph, referring to steering and controlling the RF focal point across the target region, which would encompass a first and second location; pg. 4, right column, 2nd full paragraph).
With regards to claim 4, Rutt et al. disclose that adjusting parameters comprises identifying parameters in a lookup table (i.e. “library” of body models which are associated with excitation pulses serves as a lookup table) based upon the matching body model (paragraphs [0019], [0123]).
With regards to claim 5, Rutt et al. disclose that the parameters are automatically adjusted for transmission upon matching with at least one body model (paragraphs [0135]-[0139]; Figure 8).
With regards to claim 6, Nan et al. disclose that adjusting parameters uses amplitude and phase values for each radio-frequency applicator element from a simulation of the matching body model (pgs. 4-5, Sections B and C, referring to adjusting both the amplitude (i.e. associated with maximized SAR) and phase of each applicator using a simulation modeling based on a realistic breast model).

With regards to claim 8, Nan et al. disclose that the radio-frequency applicator elements are arranged in a circular array (pgs. 7-9, Section B, referring to the circular-scan setup; Figures 1-2).
With regards to claim 9, Nan et al. disclose that the radio-frequency applicator elements are arranged in a symmetrical array (see Figures 1-2, note that the transmit RF elements are arranged symmetrically).
With regards to claim 10, Nan et al. disclose that the radio-frequency applicator elements are arranged with an offset from a center location (Figures 1-2, note that the transmit RF elements are offset from a center location).  
With regards to claim 11, Nan et al. disclose that the parameters of each applicator element are determined by a respective shaped illumination field (pgs. 4-5, Sections B and C, referring to calculating the E field (i.e. “respective shaped illumination field”) for each applicator).
With regards to claim 12, Nan et al. disclose that the parameters are selected from the group consisting of an amplitude, a phase, a frequency, a polarization, a waveform, and an input impedance (Abstract; pgs. 4-5, Sections B and C, referring to adjusting both the amplitude (i.e. associated with maximized SAR) and phase of each applicator).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. in view of Nan et al. and Rutt et al. as applied to claim 1 above, and further in view of Bismuth et al. (US Pub No. 2012/0022845).
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 1.  
Further, Rutt et al. disclose that adjusting parameters comprises calculating a revised parameter based on a depth and width of the matching body model (paragraph [0135]-[0139], referring to the matching body model being from a 2D image scan, and thus calculating a revised parameter (i.e. determined excitation pulse) is based on a depth and width of the matching body model since these are inherent dimensions of a 2D image scan).  
However, the above combined references do not specifically disclose that the calculated revised parameters is further based on a volume of the matching body model.
Bismuth et al. disclose using a 3D model of a body or a part of the body, wherein the 3D model identifies different elements of the body or the part of the body that has been imaged and can be used in an optimization step which consists of determining the best directions for exposure so as not to expose some regions of the subject’s body to an energy dose that is too high (paragraphs [0009]-[0010], [0023]-[0024]; Figures 3-4, note that the body model is a 3D body model, which inherently includes a volume dimension).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the matched body model of the above .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (US Pub No. 2014/0051969) discloses a photoacoustic imaging apparatus, wherein the apparatus is capable of accurately determining whether the position of an object on an optical path is correct by determining a correct position on an ultrasound image (Abstract; paragraphs [0023]-[0024], [0057]-[0067]; Figure 4).
Maslov et al. (US Pub No. 2015/0272444) discloses a photoacoustic medical-imaging device that comprises a probe that is designed to dynamically adapt to the targeted imaging depth defined by a current ultrasound setting, such as an imaging depth or another operator-furnished parameter (Abstract; paragraphs [0063], [0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793